Citation Nr: 1724358	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  10-22 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for hypothyroidism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to May 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The case was remanded by the Board for further development in December 2013 and May 2016.  The case has now returned to the Board for appellate review.


FINDING OF FACT

For the entire claim period, the Veteran's hypothyroidism has been manifested by muscular weakness, weight gain, fatigability, and mental sluggishness.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for an initial rating of 60 percent, but no higher, for hypothyroidism have been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.119, Diagnostic Code 7903 (2016); Tatum v. Shinseki, 23 Vet. App. 152 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.S. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where, as here, a Veteran expresses dissatisfaction with the assignment of an initial rating following an award of service connection for a disability, separate, or "staged," ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

Currently, the Veteran's hypothyroidism is rated as 10 percent disabling pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7903.  Under Diagnostic Code 7903, a rating of 100 percent requires cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness.  A rating of 60 percent requires muscular weakness, mental disturbance, and weight gain.  A rating of 30 percent requires fatigability, constipation, and mental sluggishness.  A rating of 10 percent requires fatigability, or; continuous medication required for control.  See Id.

After reviewing the evidence of the record, the Board finds that the Veteran's hypothyroidism has been manifested by muscular weakness, weight gain, fatigability, and mental sluggishness throughout the entirety of the claim period.  Resolving all reasonable doubt in the Veteran's favor, the Board will grant the Veteran an initial 60 percent rating for the entire claims period.  

Turning to the medical evidence of record, the Veteran was first provided a VA examination regarding her claim in December 2007.  During this examination, the Veteran reported that she was on continuous medication for her condition.  The Veteran complained of fatigability and short term memory changes.  The examiner noted that the Veteran had difficulty remembering six numbers in a row.  The Veteran denied constipation and the examiner noted that the Veteran's weight remained stable.  During a physical examination, the Veteran displayed slightly decreased muscle strength.  The examiner found nothing abnormal with the Veteran's cardiovascular system.  The examiner then diagnosed the Veteran with hypothyroidism and noted that the Veteran was easily fatigued and intolerant to heat.

The Veteran was provided another VA examination in September 2009.  During this examination, the Veteran stated that she had chronic fatigability and insomnia.  She reported no memory problems, but discussed being anxious and irritable.  The Veteran denied constipation or any other gastrointestinal issues.  The examiner noted that the Veteran's weight remained stable during the past 6 to 12 months, however, the Veteran was concerned about her hair falling out.  During a physical examination, the examiner noted slightly diminished muscle strength but no cardiovascular problems.  The examiner diagnosed the Veteran with hypothyroidism and commented that the Veteran still struggled with easy fatigability and weakness.

The Board acknowledges that in its May 2016 remand, the Board requested that the Veteran be afforded a new VA examination, as previously requested in its December 2013 remand.  Specifically, in May 2016, the Board recognized that a January 2014 VA examination was cancelled by the Veteran.  Yet, the record was unclear as to why the Veteran cancelled the examination or whether she requested that it be rescheduled.

The record indicates that, following the Board's May 2016 remand directive, another VA examination was scheduled for December 2016 and the Veteran failed to appear.  December 2016 documentation associated with the claims file indicates that the RO sent the Veteran notice of the scheduled VA examination via the United Parcel Service.  Additionally, the RO attempted to contact the Veteran about her examination via telephone but neither the Veteran nor anyone else would answer.  

Generally, when a Veteran, without good cause, does not appear for a VA examination scheduled in connection with claim for increase, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b). 

In May 2017, the Veteran's representative stated that the Veteran was not at fault for missing her VA examination as she changed addresses and got a different phone number.  The Board does not find the representative's argument compelling in this case.  As the Court stated in Lamb v. Peake, a claimant has the responsibility to have a reliable address and to keep VA informed of that address.  22 Vet. App. 227, 232 (2008).  VA is not to act as a "private detective" and investigate the whereabouts of every claimant.  Id.  As such, the Board finds that neither the Veteran nor her representative has provided good cause for her failure to appear at the scheduled December 2016 VA examination.  Thus, the Board will adjudicate the matter using the VA examinations of record.  38 C.F.R. § 3.655(b).  Additionally, the Board finds that there has substantial compliance with the prior remand instructions and an additional remand for the scheduling of a new VA examination is unnecessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

Turing back to the evidence of record, the Board finds when considering the other evidence in addition to the December 2007 and September 2009 VA examinations, the Veteran's disability picture warrants a 60 percent initial rating.  Specifically, in June 2009, the Veteran reported to the Erie, Pennsylvania VA Medical Center (VAMC) complaining of chronically feeling tired for about a month.  The Veteran commented that she just wanted to sleep all day.  The Veteran reported that her hypothyroid medication dosage had recently been decreased and, ever since, she constantly felt sleepy and lethargic.  The Veteran also complained of hair loss, generalized weakness, and fatigue. The Veteran did not complain of or objectively demonstrate any gastrointestinal problems or any mental disturbances.

In a December 2009 VA treatment record, the Veteran complained of sluggishness.  Additionally, the Veteran stated that she had been losing her hair.

Thereafter, in a July 2011 VA treatment record, the Veteran complained of weight gain since her last treatment visit.  The Veteran reported gaining weight despite no changes in her daily exercise routine, appetite, and diet.  

The Veteran made similar complaints in a June 2013 VA treatment record.  Specifically, the Veteran reported that she had gained weight and simply could not lose it.  The Veteran also continued describing hair loss.  In a similar manner, a July 2013 VA treatment record diagnosed the Veteran with hypothyroidism with weight gain and commented that the Veteran's hair was thinning on her crown.  Additionally, the Veteran no longer had eyebrows.

The Veteran's weight gain continued throughout the pendency of the claim, as in October 2014, the Veteran again complained of increased weight.

Separate from the medical evidence of record, in her May 2010 substantive appeal, the Veteran reported: mental sluggishness and memory issues; constipation; sleepiness; muscular weakness; easily fatigability; and hair loss as symptoms associated with her hypothyroidism.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed.Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.S. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

As a finder of fact, when considering whether lay evidence is credible, the Board may properly consider the internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Turning to the Veteran's report of symptoms in her May 2010 substantive appeal, the Board does not find credible her statement regarding constipation as it is inconsistent with the entirety of the medical evidence of record submitted on her behalf.  But, the Board does find credible her report of mental sluggishness with memory issues; sleepiness; muscular weakness; and easily fatigability as they are consistent with the medical evidence of record.

In sum, the Board finds that the Veteran has displayed fatigability and mental sluggishness-two out of the three criteria associated with a 30 percent disability rating under Diagnostic Code 7903.  Additionally, she has also displayed muscular weakness and weight gain-two out of the three criteria associated with a 60 percent disability rating under Diagnostic Code 7903.  Despite the conjunctive "and" being used in Diagnostic Code 7903, in Tatum v. Shinseki, the Court held that the presence of all of the symptoms listed at the 30 percent level for Diagnostic Code 7903 was not required to substantiate a rating at that level.  23 Vet. App. 152, 156 (2009).  Rather, the Court stated that the Board must evaluate the entirety of the Veteran's disability picture and consider the application of 38 C.F.R. § 4.7 if there is a question as to which of two evaluations should be applied.  Id.

The Board finds the Court's analysis and holding in Tatum to be directly applicable in the instant case.  Specifically, although the record is absent evidence of constipation and mental disturbance, it appears that both a 30 percent and 60 percent rating would be appropriate.  Resolving reasonable doubt in the Veteran's favor and applying 38 C.F.R. § 4.7's mandate, the Board will assign the Veteran a 60 percent initial rating for her hypothyroidism for the entire claim period.  To that extent, the Veteran's claim is granted.  38 C.F.R. § 4.119, DC 7903.

On the other hand, the Veteran's symptoms have not demonstrated that the assignment of a 100 percent rating would be appropriate.  Specifically, the claims file is absent complaints or findings of cold intolerance, cardiovascular involvement, and a mental disturbance.  In this regard, the Board acknowledges that a December 2007 electrocardiogram revealed sinus bradycardia with a rate of 57 beats per minute.  However, the Board finds this to be an isolated occurrence within the entirety of the evidence of record.  In adjudicating the claim, the Board must consider the totality of the Veteran's symptomatology.  See Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).

In sum, the Board will grant the Veteran's claim and assign a 60 percent initial rating, but no higher, for the entire claim period.  However, to the extent that the Veteran's claim is being denied, the Board finds that the preponderance of the evidence is against a rating higher than that assigned herein.  See 38 U.S.C.S. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to an initial rating of 60 percent, but no higher, for hypothyroidism is granted for the entire claim period.




____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


